Citation Nr: 1533054	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right leg condition.

2. Entitlement to service connection for residuals, right knee strain with mild degenerative joint disease.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 until July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015 the Veteran informed VA that he no longer is being represented in his claims for service connection, and does not want another representative. (See May 2015 VA report of general information).


FINDINGS OF FACT

1. The competent credible evidence of record is against a finding that the Veteran's current right knee condition is causally related to, or aggravated by, active service.

2. The competent credible evidence of record is against a finding that the Veteran's current right leg condition is causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for right leg condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in May 2011 and June 2010.  These notices were adequate unde to notify the Veteran how to substantiate the claims in appellate status and any timing notice was corrected by subsequent adjudication.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA examinations were obtained in May 2011 and May 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. These reports includes clinical examinations, and the Veteran's reported symptoms. The report provides findings, and adequate rationales, relevant to the criteria for service connection.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id. If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307 .The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran avers that he has a right knee and right leg condition that are due to his military service. An essential element of a claim for service connection is evidence of a current disability. A May 2009 VA medical examination reflects a diagnosis of mild degenerative joint disease of the right knee. Thus, the first element has been met.  The Board finds this diagnosis meet this element of the claim for both the issue listed as right leg and that listed as right knee.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran has alleged that during his active service he fell injuring his right knee. Additionally, the Veteran has alleged he complained and was treated for pain associated with his right leg. The Veteran's STRs reflect that the Veteran did receive treatment for a twisted right knee and bruising of his right leg. Thus, the Board finds that an essential element of an in-service incurrence has been met for both conditions.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

As noted above, the Veteran's STRs reflect that in January 1982 he twisted his right knee and right ankle. Later in July 1982 the Veteran was treated for a right leg bruise. (See January 1982 and July 1982 chronological record of medical care). While the Veteran contends he fell off a mule in service and injured his right knee, the STRs reflect that the fall resulted only in neck pain and ankle swelling. (See October 1980 chronological record of medical care).

The Veteran was provided VA medical examinations in May 2011 and May 2009. In the May 2009 medical examination, the examiner opined that the Veteran's right knee condition is less likely as not related to his in service right knee injury. The examiner explained that while the Veteran alleged his right knee was injured from falling off a mule in service, the Veteran's STRs reflect that he actually sustained a right ankle injury. The examiner further explained that the Veteran's current right knee condition is more likely to be age-related progression. 

After a review of the claims folder, the May 2011 examiner opined, that the Veteran's right knee strain with degenerative joint disease is less likely as not as a result of active duty. The examiner explained that the earliest degenerative changes were found in May 2008, approximately 26 years after active service. The examiner further explained that the Veteran's right knee condition is primarily an age related condition.

While the Board acknowledges that the current claims are for both a right knee condition and right leg condition, the objective medical evidence reflects that the Veteran currently has a right knee condition. It is clear that the May 2011 examiner examined the Veteran's right leg as a whole when reviewing the claims folder, the Veteran's statements, and x-rays. Thus, the Board finds the May 2011 examination to be adequate and does not believe that a separate opinion, specifically in regard to the entire right leg is necessary.  That is, as noted, the diagnosis of right knee relates to both claims, but there are no other competent diagnoses of record.

Based on the above, the Board finds that service connection for a right knee condition and a right leg condition is not warranted, as the preponderance of the evidence is against such. In addition to the above medical evidence, the Veteran has conceded in the past that his right knee is not service connected, but rather associated with an injury which occurred in prison. (See December 2008 statement in support of claim).  

The most probative clinical etiology opinions with regard to the Veteran's right knee and right leg conditions are against a finding that they are causally related to active service. Indeed, as detailed above, examiners have attributed the cause of the current disability to a different cause, age.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed conditions. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the knee and joints for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Further, as the right knee condition did not develop until decades after separation from service, the Board finds that service connection on the basis of a continuity of symptomatology is not warranted; further, the Veteran's lay statements regarding incurrence where noted when the examiner provided the negative opinion with adequate rationale. For all these reasons, the Board finds that these opinions are adequate and weigh against service connection.  As noted, the diagnosed disability has been attributed to a non-service cause.  Also, although cognizant that service connection is in effect for other disabilities, to include bilateral feet (cold injury) disabilities, the Veteran has not asserted and there is no other evidence indicating that the right leg/knee disability is secondary to service-connected disability and, thus, the Board finds that a claim for secondary service connection need not be further addressed or developed.  See 38 C.F.R. § 3.310.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



						

							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right leg condition is denied.

Entitlement to service connection for residuals, right knee strain with mild degenerative joint disease is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


